DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to a response filed 11 August 2022, on an application filed 28 June 2019, which claims domestic priority to a provisional application filed 10 April 2018.
Claims 1-10 are canceled.
Claims 11 and 18 have been amended.
Claims 11-20 have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11 August 2022 has been considered by the Office to the extent indicated. 


Response to Amendments

The rejection of claims 11-20 under 35 USC 101 have been upheld. Please see below for further details.  
The interpretation of the claims under 35 USC 112(f) has been revoked in light of the amendments to the claims.
The rejection of claims 11-20 under 35 USC 112 have been withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 11-20 are drawn to a system for displaying one or more types of risk associated with a patient in a care facility, the system comprising: a computer, one or more sources of patient data that collect data inputs for the computer to calculate in substantially real time at least one of a first score relating to an early warning score, a second score relating to a system inflammatory response syndrome, a third score relating to a quick Sepsis-Related Organ Failure Assessment, and a fourth score relating to a risk of the patient falling, and a display coupled to the computer that generates a screen having: a first window having a scoring section that includes the first score calculated by the computer, and one or more vital signs that contribute to the calculation of the first score; a second window that includes the second score; a third window that includes the third score; and a fourth window indicating whether a patient is likely to fall based on the fourth score calculated by the analytics engine, and an action block including a message to perform an action based on a severity of at least one of the first, second and third scores, which is within the four statutory categories (i.e. a machine). 

All of the claimed limitations (except for the various structural elements and generate a screen recitation) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the display language, calucatling in the context of this claim encompasses the caregiver mentally calculating the risk of a patient incurring a particular issue to determine the next course of action. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps and one additional element -  generates a screen. The various structural elements processor (including system, computer, a display) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to generates a screen generically links the abstract idea to a particular technological environment or field of use and/or is well-understood, routine, conventional activities previously known to the industry. It does not integrate the mental process into a practical application. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe presenting data, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin et al. (US PG-Pub 2013/0267791 A1), hereinafter Halperin, in view of Gagne et al. (US PG-Pub 2019/0180875 A1), hereinafter Gagne.




As per claims 11, 17 and 18, Halperin discloses a system for displaying one or more types of risk associated with a patient in a care facility (Halperin, Figs. 4 and 5.), the system comprising: 
a computer (Halperin teaches system 120, which collects and processes patient information, see Figs. 4-5, and paragraphs 502 and 543.), 
one or more sources of patient data that collect data inputs for the computer to calculate in substantially real time at least one of a first score relating to an early warning score, a second score relating to a risk of the patient developing sepsis, and a third score relating to a risk of the patient falling (Halperin discloses the collection of a plurality of different patient data sets which are used to calculate an early warning score, a sepsis risk score, which would also comprise a score related to a quick Sepsis-Related Organ Failure Assessment [as in claim 18], and a patient falling score, see Fig. 2 and paragraphs 450-451. Paragraph 452 discloses calculating a MEWS [modified early warning score]. Paragraph 445 discloses analyzing breathing patterns in order to predict an approaching clinical episode, such as sepsis and paragraph 449 discloses generation of a score for the risk to a patient of a clinical event, such as sepsis, based on breathing pattern analysis module. Paragraphs 455-456 teaches determining calculating a signal-to-noise ratio SNR of the pressure mattress/patient circuit to determine if a patient is moving, which is related to the risk of the patient falling; paragraphs 0467-0479 detects whether the patient may need to exit the bed by scoring one of multiple parameters, which is related to a risk of falling out of bed. Paragraphs 465-467 provides an alert when the patient sits up and therefore might be leaving the bed and be at risk of falling based on the calculated SNR.), and 
a display coupled to the computer that generates a screen (User interfaces 24 and 122 includes a display unit, see paragraphs 441 and 502.) having: 
...  having a scoring section that includes the first score calculated by the computer, and one or more vital signs that contribute to the calculation of the first score (Halperin discloses generation of a MEWS alert, which can be displayed on the interfaces 24 and 122, see paragraphs 450 and 452. Interfaces are operative to display collected vital signs, including those used in calculating the MEWS score, see paragraphs 502, 515-522.); 
... indicating the risk of the patient developing sepsis based on the second score from the computer (Halperin discloses analysis of breathing patterns to determine risk of sepsis, and display of that determination of risk via user interfaces 24 and 122, see paragraph 445.);
... indicating the risk of the patient falling based on the third score calculated by the computer (Paragraphs 455-456, 465-469 disclose calculation of risks related to a patient falling. Halperin discloses display of determination of patient risks via user interfaces 24 and 122, see paragraph 445.); and
an action block including a message to perform one or more actions based on a severity of at least one of the first, second, and third scores (Halperin discloses the display of an alert within a user interface including a message based on a severity of measured patient data, see paragraphs 450 and 452. Paragraphs 486, 487 and 498 indicates that the alert may recommend a related action.); and
18.	score relating to a system inflammatory response syndrome (Halperin discloses determination of a patient body temperature, which would comprise a score relating to a system inflammatory response syndrome, see paragraph 443: “Body temperature is a vital sign indicative of general status of systemic infection and inflammation.”); and
17. 	wherein the screen further includes an icon that when selected causes the display to generate a vital signs screen that displays trends of the one or more vital signs monitored over time (Halperin displays trends of vital signs monitored over time, see paragraphs 553-572 at least.).

Halperin discloses the action block, as described above. However, in the interest of expediting prosecution, the Office will provide a secondary reference for an action block. Halperin fails to explicitly disclose a display screen comprising four windows containing four separate scores.

Gagne teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a system that provides a display screen comprising four windows containing four separate scores, See Fig. 1 #150n, as well as data contained within an action block, see Fig. 1 #s 120, 130, 135, etc., in order provide a “configurable risk score monitoring application user interface [that] can allow monitor watchers and care providers the ability to be more flexible in what they monitor” (Gagne, paragraph 17.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for monitoring, predicting and treating clinical episodes of Halperin to include a display screen comprising four windows containing four separate scores, as taught by Gagne, in order to arrive at a system for monitoring, predicting and treating clinical episodes that can provide a “configurable risk score monitoring application user interface [that] can allow monitor watchers and care providers the ability to be more flexible in what they monitor” (Gagne, paragraph 17.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin/Gagne in view of Flower et al. (WIPO 2015/136502 A1), hereinafter Flower.

As per claims 12, 13, 19 and 20, Halperin/Gagne disclose claim 11, discussed above. Halperin/Gagne fail to explicitly disclose:
12, 19.	wherein the first window further includes in the scoring section an arrow icon to indicate whether the first score has increased or decreased from a prior reading; and
13, 20.	wherein the first window further includes in the scoring section a time field that indicates when the first score was last updated.

Flower teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
12, 19.	wherein the first window further includes in the scoring section an arrow icon to indicate whether the first score has increased or decreased from a prior reading (Flower disclose arrows indicating a change in scores from prior readings, see Fig. 3.); and
13, 20.	wherein the first window further includes in the scoring section a time field that indicates when the first score was last updated (Flower discloses a timestamp of various measurements used in patient scoring, see Fig. 3.), 
in order to provide a system that “constructs a display of a patient trajectory of each subject and the trajectory includes the monitored vital signs, the determined triage score, and the subject gender, the subject age, and the subject symptoms” (Flower, Page 4, L2-5.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for monitoring, predicting and treating clinical episodes of Halperin/Gagne to include an arrow icon to indicate increased or decreased scores or a timestamp of when the measures were taken, as disclosed by Flower, in order to arrive at a system for monitoring, predicting and treating clinical episodes that “constructs a display of a patient trajectory of each subject and the trajectory includes the monitored vital signs, the determined triage score, and the subject gender, the subject age, and the subject symptoms” (Flower, Page 4, L2-5.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin/Gagne, in view of Ward et al. (US WIPO 2017/036482 A1), hereinafter Ward.

As per claim 14, Halperin/Gagne disclose claim 11, discussed above. Halperin further discloses a sepsis risk score, as well as a context block that lists problematic vital signs measurements [Interfaces are operative to display collected vital signs, including those used in calculating the risk score, see paragraphs 502, 515-522.], see claims 445, 449-451 and claim 18. Halperin discloses generation of an alert when the score crosses a threshold, which would comprise a required action block indicating at least that the patient needs to be tended to, see paragraph 453. Gagne discloses presentation of data in multiple windows, see Fig. 1.

Halperin/Gagne fail to explicitly disclose a SIRS score and consideration of co-morbidities.

Ward teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a SIRS score and consideration of co-morbidities (Ward, P35L22-30 and P36.) in order to provide more advanced patient risk functionality.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for monitoring, predicting and treating clinical episodes of Halperin/Gagne to disclose a SIRS score and consideration of co-morbidities, as taught by Ward, in order to arrive at a system for monitoring, predicting and treating clinical episodes that can provide more advanced patient risk functionality. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin/Gagne in view of Kemp (U.S. Patent 9,946,840 B1), hereinafter Kemp.

Halperin, Paragraphs 455-456, 465-469 disclose calculation of risks related to a patient falling. Halperin discloses generation of an alert when the score crosses a threshold, which would comprise a required action block indicating at least that the patient needs to be tended to, see paragraph 453. Gagne discloses presentation of data in multiple windows, see Fig. 1.

Halperin/Gagne fail to explicitly disclose consideration of a MORSE score and related information, including relevant medications and related conditions.

Kemp teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to include consideration of a MORSE score and related information, including relevant medications and related conditions (Kemp, C17L64-C18L67.), in order to consider all related patient factors in determining the care needed for a patient and community.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for monitoring, predicting and treating clinical episodes of Halperin/Gagne to include consideration of a MORSE score and related information, including relevant medications and related conditions, as disclosed by Kemp, in order to arrive at a system for monitoring, predicting and treating clinical episodes that considers all related patient factors in determining the care needed for a patient and community. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin/Gagne in view of Kirkland (U.S. PG-Pub 2015/0120324 A1), hereinafter Kirkland.

As per claim 16, Halperin/Gagne disclose claim 11, discussed above. Halperin further discloses a call button to call a caregiver at paragraph 508, Gagne discloses display of multiple screens, see Fig. 1. 

Halperin/Gagne fail to explicitly disclose selectable icons and an SBAR screen that includes a situation block, a background block, an assessment block, a recommendation block, and one or more call icons that are selectable to call a caregiver or a rapid response team.

Kirkland teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide selectable icons and an SBAR screen that includes a situation block, a background block, an assessment block, a recommendation block, and one or more call icons that are selectable to call a caregiver or a rapid response team (Kirkland, Figs. 4, 6 and 7.) in order to provide important information about a patient in emergency situations.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for monitoring, predicting and treating clinical episodes of Halperin/Gagne to disclose selectable icons and an SBAR screen that includes a situation block, a background block, an assessment block, a recommendation block, and one or more call icons that are selectable to call a caregiver or a rapid response team, as taught by Kirkland, in order to arrive at a system for monitoring, predicting and treating clinical episodes that can provide important information about a patient in emergency situations. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 11 August 2022	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on page 2 that:
amended claim 11 includes "an action block including a message to perform one or more actions based on a severity of at least one of the first, second, and third scores", which in the context of the claimed subject matter, provides an improved user interface that displays and organizes patient clinical data to quickly communicate to caregivers data inputs that are problematic, and actions that should be taken to cure the problematic data inputs based on the protocols of the care facility. See paragraph 208 of the written description.

In support, the Applicant cites MPEP 2106.04(II)(A) which shows an example showing an improvement in computer functionality as including “"x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018)."

The Office respectfully disagrees. The claims in Core Wireless were found to be statutory because the disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. From the case:
In Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., we held that claims to a method for making websites easier to navigate on a small-screen device were not directed to an abstract idea. 880 F.3d 1356, 1363 (Fed. Cir. 2018). The claimed method involved launching a summary window to allow small-screen users to quickly access commonly used features of a website.  Id. at 1359–60. Although the defendant argued that the patent was directed to the abstract idea of indexing information, we determined that the claims were directed to a specific type of index for a specific type of user and so not directed to an abstract idea.  Id. at 1362–63.
...
The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55–59.

The claim at issue in Core Wireless, Patent No.: 8,713,476; 8,434,020:
1.	A computing device comprising a display screen, the computing device being configured to display on the screen a menu listing one or more applications, and additionally being configured to display on the screen an application summary that can be reached directly from the menu, wherein the application summary displays a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state.

As can be seen from the case, Core Wireless differs from the present invention in that:
A.	The claims in Core Wireless are directed to making websites easier to navigate on a small screen device, while the present claims are directed to presenting a plurality of scores and a message related to at least one of the scores; and therefore the inventions are unrelated;
B.	The relevant material from Applicant’s cited support, paragraph 208 of the present specification, merely indicates: “Additionally, the screens display and organize the patient clinical data to quickly communicate to the caregivers data inputs that are problematic, and actions that should be taken to cure the problematic data inputs based on the protocols of the care facility.” This is limited support, the Office notes that the limitation is fully rejected over the present claimset, and the abstract idea of collecting information and presenting relevant information and recommended actions is an action performed in the mind by all providers in reviewing patient data to determine future course of actions; and
C. 	As indicated above, the actual presentation of the data on a screen merely generically links the abstract idea to a particular technological environment or field of use and/or is well-understood, routine, conventional activities previously known to the industry. It does not integrate the mental process into a practical application. 

Further, the mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to an improvement to another technical field. Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to an improvement to that technical field. Diamond v. Diehr. Example 25.

The claims are not directed to any other technological field other than processing of healthcare data. As described above, the claims are directed to an abstract idea that falls within the “Mental Processes” grouping of abstract ideas. This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant's specification.


The Applicant also argues on pages 2-3 that: 
Additionally, MPEP 2106.04(a)(2)(III) provides that "a claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process" such as "when the human mind is not equipped to perform the claim limitations." In this regard, the human mind is not equipped to perform the limitation of generate a screen having "an action block including a message to perform one or more actions based on a severity of at least one of the first, second, and third scores", as recited in amended claim 11.

The Office respectfully disagrees. As indicated above, the actual presentation of the data on a screen merely generically links the abstract idea to a particular technological environment or field of use and/or is well-understood, routine, conventional activities previously known to the industry. It does not integrate the mental process into a practical application. 

Accordingly, the statutory rejection is upheld.


With regard to the rejection of the independent claims under 35 USC 103, Applicant argues on pages 5 that “The alert generated by the system of Halperin is different from the subject matter of amended claim 11 because the alert does not include an action block having a message to perform one or more actions based on a severity of a score, as required by amended claim 11.” Applicant continues to argue the same regarding claim 18.

The Office respectfully disagrees. As shown above, Halperin discloses the generation of a user interface including an alert recommendation based on the severity of a score. It is the office’s position that any alert text generated within a user interface could be considered an “action block”. Further, Gagne discloses data presented in blocks, aka action blocks, as shown above, see Fig. 1 at least.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.


In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Halperin, Gagne, Flower, Ward, Kemp and Kirkland, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (23 June 2022), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
25 August 2022